  Case 16-03589       Doc 38   Filed 12/11/20 Entered 12/14/20 06:07:05              Desc Main
                                 Document      Page 1 of 1
                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                      Eastern Division

In Re:                                        )                BK No.:    16-03589
Kevin K Goshorn, Jr                           )
                                              )                Chapter: 13
                                              )
                                                               Honorable LaShonda Hunt
                                              )
                                              )                Joliet
               Debtor(s)                      )

                   ORDER MODIFYING THE PLAN POST CONFIRMATION

        THIS MATTER coming to be heard on the DEBTOR'S MOTION TO MODIFY, the Court
having jurisdiction and being duly advised in the premises, and with due notice having been given to all
parties in interest,

  IT IS HEREBY ORDERED THAT:

  1. The current default is deferred to the end of the plan.

  2. Due to the pandemic and amendment to the CARES Act, the term of the plan may run longer than
60 months.

  3. The plan base shall remain the same.

  4. All other terms of the confirmed plan shall remain the same.


                                                           Enter:


                                                                    Honorable LaShonda A. Hunt
Dated: December 11, 2020                                            United States Bankruptcy Judge

 Prepared by:
 David H. Cutler, esq.
 Counsel for Debtor(s):
 Cutler & Associates, Ltd,
 4131 Main St.
 Skokie, IL 60076
 Phone: (847) 673-8600
